DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or fairly suggest the claimed position adjustable tactical light structure for long gun, comprising: a first clamping means which comprises a base and a clamp for mounting a portable lighting apparatus; the clamp mounted on a first end surface of the base; sliding slots formed on two opposite side walls of the base; a second end surface of the base provided with a groove; the first end surface and the second end surface facing each other; fixing rings, each of which comprises a connecting strip and first fixing members provided at two ends of the connecting strip; the connecting strips mounted on the sliding slots for the base to slide on the fixing rings; a support comprising a body and a plurality of contact beads; the plurality of contact beads mounted on the body by elastic members, and the contact beads and the groove have corresponding shape and size; second fixing members provided on end portions of the body; the first fixing members fixedly connected with the second fixing members: a second clamping means fixedly connected with a firearm rail, comprising a fixing block and movable lock blocks mounted on two sides of the fixing block; the fixing block mounted on the support, and the fixing block mounted on an end surface of the support which faces away from the contact beads.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641